Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
1.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are hand drawn. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
1.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “capable” makes the claim unclear whether the subsequent function is required or merely desirable. Affirmatively claiming that the controller when connected to a remote network and that analyzes a planned route would make the limitation clear. 
2.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A single claim which claims both an apparatus/system and the method steps of using the apparatus/system is indefinite under 35 U.S.C. 112b.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Healy (US 10,500,975).
[Claim 1] Regarding claim 1, Healy discloses an energy management system for a towed vehicle comprising; an energy harvesting system (FIG 1F) for harvesting electrical energy from the energy of the towed vehicle (170); an energy storage system (140); and a computer controller (150) for controlling the release of said energy to one or more components (180) of the towed vehicle (170) for operating the towed vehicle (FIG 1G).
[Claim 2] Regarding claim 2, Healy discloses the energy management system according to claim 1, wherein the energy harvesting system comprises one or more electric motors (180) engagingly mounted with respect to one or more wheels of the towed vehicle (FIG 1G).
[Claim 3] Regarding claim 3, Healy discloses the energy management system according to claim 2, wherein the energy harvesting system is controllable by the computer controller (150) to engage with the one or more wheels (135) during deceleration of the towed vehicle (170) so as to harvest electrical energy from the energy lost from the wheels (135) during deceleration of the towed vehicle (Healy uses regeneration to generate energy for the battery 140).
[Claim 4] Regarding claim 4, Healy discloses the energy management system according to claim 2, wherein the one or more components of the towed vehicle comprise the one or more electric motors (180) for driving one or more wheels (135) of the towed vehicle (FIG 1G).
[Claim 5] Regarding claim 5, Healy discloses the energy management system according to claim 4, wherein the computer controller (150) controls the supply of stored electrical energy to the one or more electric motors (180) to facilitate driving of the towed vehicle in response to one or more sensed conditions (Healy, column 3, lines 30-37 which recites “ the control is performed autonomously and operates independently from throttle and drive train controls of the towing vehicle, based on vehicle dynamics that are sensed or computationally estimated at the towed vehicle itself.”).
[Claim 6] Regarding claim 6, Healy discloses the energy management system according to claim 5, wherein the one or more sensed conditions comprises movement of the towed vehicle from a stationary position (The towed vehicle controls would inherently detect movement via speed and torque sensors).
[Claim 7] Regarding claim 7, Healy discloses the energy management system according to claim 5, wherein the one or more sensed conditions comprises uphill movement of the towed vehicle (Healy, column 23, lines 1-8, teaches a controller 150 computing torque which can be used to determine an incline).
[Claim 10] Regarding claim 10, Healy discloses the energy management system according to claim 1, wherein the energy harvesting system comprises an energy recovery system for converting energy from the wheels of the towed vehicle into electrical energy (Healy teaches regeneration for the battery, column 23, lines 9-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Healy (US 10,500,975) in view of Deasy (US PG Pub No. 2007/0008092).
[Claim 8] Regarding claim 8, Healy discloses the energy management system according to claim 5.
-However, Healy fails to disclose wherein the one or more sensed conditions comprises the towed vehicle overtaking another vehicle.
-Nevertheless, Deasy discloses in paragraph [0002] sensing system for vehicle overtaking detection.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Healy to have overtaking systems as taught by Deasy in order to increase vehicle and driver safety set forth in paragraph [0002].
2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Healy (US 10,500,975) in view of Bartel (US 8,365,849).
[Claim 9] Regarding claim 9, Healy discloses an energy management system according to claim 5.
-However, it fails to disclose, wherein the one or more sensed conditions comprises movement of the towed vehicle against a head wind as detected by one or more aerodynamic load sensors mounted with respect to the towed vehicle.
-Nevertheless, Bartel discloses inter alia in Column 6, lines 9-11 and Column 7, lines 24-28, a compensation system for a towed vehicle with towing load force (14) determination with inputs such as wind and road bumps.
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Healy to have head wind detection as taught by Bartel in order to compensate for wind resistance when determining the proper drive force of the towed vehicle.
3.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Healy (US 10,500,975) in view of Gillett (US PG Pub. No. 2011/0162896).
 [Claim 11] Regarding claim 11, Healy discloses the energy management system according to claim 1.
-However, it fails to disclose wherein the one or more components comprises an autonomous drive system for driving an unhitched towed vehicle to a desired parking position.
-Nevertheless, Gillettt discloses in Paragraph [0050] the control systems 2-4 planning a navigation and moving a trailer autonomously using motors 37a-37f.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Healy to have an autonomous function as taught by Gillet in order to increase the trailers utility.
-Regarding the limitation: “driving an unhitched towed vehicle to a desired parking position” which is functional language, see Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Here, Healy controls the towed vehicles energy management if desired can be programmed to move independently of the towing vehicle.
 [Claim 12] Regarding claim 12, Healy discloses the energy management system according to claim 10.
-However, it fails to disclose wherein the computer controller controls the supply of stored electrical energy to the one or more electric motors to facilitate autonomous driving of the unhitched towed vehicle under remote control.
-Nevertheless, Gillett discloses in Paragraph [0041] a remote control drive system and claim 1 discloses a detailed navigation system including drive logic control system with navigation scanning to autonomously control a vehicle.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Healy to have an autonomous function as taught by Gillet in order to increase the trailers utility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614